
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1594
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Kingston
			 submitted the following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Celebrating the 69th anniversary of the
		  first combat action of the American Volunteer Group and recognizing the
		  contribution of the American Volunteer Group and the 23rd Fighter Group known
		  as the Flying Tigers to the victory of the United States in
		  World War II.
	
	
		Whereas the American Volunteer Group was formed by
			 Lieutenant General Claire Chennault for the defense of China;
		Whereas the American Volunteer Group was affectionately
			 known as the Flying Tigers;
		Whereas the American Volunteer Group Flying Tigers saw
			 their first combat operation over Yunnan Province in China on December 20,
			 1941, shooting down nine enemy bombers;
		Whereas the American Volunteer Group Flying Tigers faced a
			 numerically superior enemy force, long logistics supply lines, and poor
			 infrastructure, but despite those challenges ultimately destroyed 299 enemy
			 aircraft and probably destroyed an additional 153 enemy aircraft, losing only
			 12 aircraft in combat;
		Whereas, on July 4, 1942, the American Volunteer Group
			 Flying Tigers were disbanded, and the 23rd Fighter Group Flying Tigers were
			 activated in their stead;
		Whereas the 23rd Fighter Group faced challenges in the
			 Chinese theater similar to those faced by the American Volunteer Group but
			 nonetheless destroyed 621 enemy aircraft and by the end of the war had become
			 the third highest scoring Army Air Force Fighter Group of World War II;
			 and
		Whereas the 23rd Fighter Group and the 23rd Wing have
			 continued the proud combat tradition of the American Volunteer Group, seeing
			 combat action in Vietnam, Operation Desert Storm, Operation Allied Force,
			 Operation Enduring Freedom, and Operation Iraqi Freedom: Now, therefore, be
			 it
		
	
		That the House of Representatives—
			(1)congratulates the American Volunteer Group,
			 known as the Flying Tigers, and the 23rd Fighter Group for their
			 contributions to the Nation’s defense; and
			(2)celebrates the
			 69th anniversary of the first combat action of the Flying Tigers.
			
